Citation Nr: 0719046	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness related to 
service in the Persian Gulf War.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991, October 2001 to October 2002, and July 2003 to 
May 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, which denied the benefit sought on 
appeal.  In his substantive appeal to the Board, received in 
June 2005, the veteran requested a hearing before the Board 
in Washington, D.C.  In April 2007, the veteran presented 
testimony at a personal hearing conducted at the Board before 
a Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

In June 2005, the veteran filed a notice of disagreement 
(NOD) with regard to a February 2005 decision that granted 
service connection for PTSD and assigned a 30 percent rating.  
To date, however, the RO has not issued a statement of the 
case (SOC) in response to the veteran's notice of 
disagreement (NOD).  A SOC must be issued to give the veteran 
an opportunity to prefect an appeal with respect to that 
particular issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran seeks service connection for a skin disability.  
Specifically, the veteran asserted in his November 2002 
statement that he developed a skin rash while serving in 
Saudi Arabia during the Persian Gulf War in 1991.  As will be 
discussed below, the Board finds that a remand is necessary 
to attempt to verify the veteran's service in Saudi Arabia, 
obtain VA and private records identified by the veteran 
during his April 2007 hearing, search his National Guard unit 
or appropriate repository for additional service medical and 
personnel records, obtain a VA examination and opinion, and 
adjudicate the claim on a direct basis and under the 
regulations for an undiagnosed illness related to service in 
the Persian Gulf War.

The Board notes that VA has contacted the National Personnel 
Records Center (NPRC) on three occasions (June and August 
2003, and August 2004 (for PTSD claim)) to attempt to locate 
the veteran's service medical records, dates of service in 
Southwest Asia, and personnel files, among others.  It 
appears that none of the attempts were successful.  The 
veteran testified during his April 2007 personal hearing that 
he served in Saudi Arabia from May to July 1991.  The Board 
requests that another attempt be made to verify the veteran's 
dates of service and obtain any service medical or personnel 
records from Saudi Arabia during that time frame.  

The Board acknowledges that VA made three attempts (January 
and July 2003, and December 2004) to contact the veteran's 
National Guard unit to obtain his service medical and 
personnel records and to verify his dates of service.  It 
appears that the veteran's National Guard unit has not 
responded.  However, there are service medical records on 
file that appear to have been provided by an Army medical 
facility in December 2004.  The Board is unclear if the 
service medical records on file are complete.  Therefore, the 
Board finds that additional attempts should be made to locate 
any additional service medical records, personnel records, 
and dates of service in Saudi Arabia from the veteran's 
National Guard unit or the appropriate repository.  

The available service medical records dated from August 1987 
to March 2004, reflected that there were no complaints, 
treatment, or diagnoses of a skin condition on an enlistment 
examination dated in August 1987.  The veteran opted not to 
have a separation examination in October 1991.  A retention 
examination dated in March 1996 was negative for complaints, 
treatment, or diagnoses of a skin condition.  However, when 
the veteran returned to active duty status in October 2001, 
he was concerned about a rash on his lower stomach.  The 
veteran marked "no" when asked if he ever had or currently 
had a skin disease on the October 2001 report of medical 
history.  On a May 2003 mobilization report of medical 
history, the veteran noted that he was treated by VA for a 
skin rash that the examiner found not significant.  Further, 
the May 2003 examination found that his skin was normal.  A 
November 2003 chronological record of medical care noted that 
the veteran had a history of rashes in his abdominal area 
only that "come and go" and that he used hydrocortisone 
cream with good relief.  The diagnosis was dermatitis.  

Additionally, the veteran testified that he received 
treatment for his skin rash and was prescribed a cream at a 
private hospital, D.H.C., in the summer of 1992.  The Board 
finds that efforts should be made to obtain these records as 
well.  

The veteran provided a November 2002 release for VA to obtain 
his medical records from a VAMC from January 1992 to the 
present.  Further, he testified during his April 2007 
personal hearing that he first sought treatment from the VAMC 
in 1992 after his return from the Gulf War and most recently 
received treatment for his rash in 2006.  However, the Board 
notes that the available VA medical records date from January 
1994 to December 2004.  The Board finds that attempts should 
be made to obtain medical records pertaining to the veteran's 
rash from the relevant VA facilities from January 1992 to 
January 1994, and then again from December 2004 to the 
present.  

The available VA treatment records reflected that the first 
documented complaint of an itchy skin rash on the veteran's 
abdomen was in January 1994.  The veteran told the doctor 
that he first developed the rash after returning from the 
Persian Gulf.  The veteran sought follow up treatment for a 
rash in June and by October 1994, it had spread to his neck, 
buttocks, right side, and forearms.  The veteran complained 
of a rash on his arms, back of his neck, and abdomen in 
August 1995 that had occurred off and on for two years.  The 
diagnosis was scabies.  An April 1997 examination noted that 
the veteran had erythematous papular lesions on his umbilical 
cord region.  A September 1997 examination noted a recurring 
rash on his neck, arms, and abdomen since 1991.  

The veteran underwent a Gulf War registry examination in 
September 1997 that revealed a diagnosis of allergic 
dermatitis.  

An October 2002 VA treatment entry reflected that the veteran 
had a rash on his abdomen for two months and the assessment 
was questionable eczema.  In January 2003, the veteran had a 
pruritic red rash on the right lower quadrant of his abdomen 
since returning from the Gulf War that had not responded to 
topical treatment.  The assessment was dermatitis of unclear 
ideology.  The examiner indicated that the veteran's belt 
buckle might be causing the irritation and thought it 
unlikely that toxic exposure from the Gulf War would cause a 
prolonged, localized reaction in such a small area of the 
body normally covered by clothing.  A January 2003 
dermatology entry had an assessment of eczematous dermatitis.  
A July 2003 VA examination described the veteran's recurring 
abdominal rash as red bumps that heal with a dark 
discoloration of the skin that is pruritic.  At the time of 
the examination, the veteran had a slight discoloration of 
the skin.  The diagnosis was recurrent dermatitis.  In 
December 2004, the veteran was still listed as having a 
problem with dermatitis.  

Although the veteran underwent a VA examination in July 2003 
that addressed his complaints of an abdominal rash among 
other concerns, the Board finds that the veteran should 
undergo another VA examination that addresses his rash 
specifically.  Further, the Board notes that although the 
veteran's claim for service connection for a skin disability 
has been adjudicated under the regulations for an undiagnosed 
illness, it has not been adjudicated under the provisions of 
direct service connection.  The Board finds that the 
veteran's claim should be readjudicated under both the 
provisions of undiagnosed illness and direct service 
connection.

In addition, during the April 2007 hearing, the veteran's 
representative pointed out that a February 2005 decision 
granted service connection for PTSD and assigned a 30 percent 
rating.  The veteran subsequently submitted a notice of 
disagreement with that decision in June 2005.  To date, 
however, the RO has not issued a statement of the case (SOC) 
in response to the veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2003); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  However, the RO should return the claim's file 
to the Board only if the veteran perfects his appeal in a 
timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); see also In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (holding that if the claims file does not 
contain a notice of disagreement, a statement of the case and 
a VA Form 9 [substantive appeal], the Board is not required, 
and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Please contact the NPRC or other 
appropriate agency to attempt to verify 
the veteran's dates of service in Saudi 
Arabia from May to July 1991.  Please 
request service medical and personnel 
records for that time frame as well.  

2.  Please contact the veteran's National 
Guard unit or other appropriate repository 
to obtain any additional service medical 
records and personnel records.  Please 
attempt to verify that the veteran or his 
unit served in Saudi Arabia from May to 
July 1991.

3.  Please attempt to obtain private 
treatment records pertaining to the 
veteran's rash from private treatment 
facility D.H.C. in the summer of 1992.  
Please obtain any appropriate releases 
from the veteran.  

4.  Please request VA treatment records 
pertaining to the veteran's skin condition 
from January 1992 to January 1994, and 
then again from December 2004 to the 
present.  

5.  After the development in 1 through 4 
has been undertaken, please schedule the 
veteran for a VA examination to evaluate 
his skin disability.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, the 
examiner should indicate whether the 
veteran has a current skin disorder, or 
if none if found, whether there is 
chronic skin rash.

b.  If a skin disorder or chronic skin 
rash is found, the examiner should state 
a medical opinion--based on review of all 
pertinent evidence of record including 
the service medical records, private 
treatment reports, and VA treatment 
reports--as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's skin disability (rash), is 
the result of a disease or injury 
occurred during his periods of active 
service (November 1987 to November 1991, 
October 2001 to October 2002, and July 
2003 to May 2004).  The Board is 
particularly interested in determining 
whether the veteran's rash is the result 
of his service in Saudi Arabia.  
Therefore, the examiner should opine as 
to the relationship, if any, between the 
veteran's service in Saudi Arabia (May to 
July 1991) and his skin rash.  

When rendering his opinion, the examiner 
should consider the veteran's service 
medical records and VA medical record 
findings including the August 1995 
diagnosis of scabies; April 1997 finding 
of erythematous papular lesions on his 
umbilical cord region; September 1997 
examination that noted a recurring rash 
on his neck, arms, and abdomen since 
1991; September 1997 Gulf War registry 
examination diagnosis of allergic 
dermatitis; October 2002 finding of a 
rash on his abdomen for two months with 
an assessment of questionable eczema; 
January 2003 finding of a pruritic red 
rash on the right lower quadrant of his 
abdomen since returning from the Gulf War 
that had not responded to topical 
treatment with assessment of dermatitis 
of unclear ideology and notation that the 
veteran's belt buckle might be causing 
the irritation and examiner's opinion 
that it was unlikely that toxic exposure 
from the Gulf War would cause a 
prolonged, localized reaction in such a 
small area of the body normally covered 
by clothing; January 2003 dermatology 
assessment of eczematous dermatitis; and 
July 2003 VA examination that described 
the veteran's recurring abdominal rash as 
red bumps that heal with a dark 
discoloration of the skin that is 
pruritic with diagnosis of recurrent 
dermatitis. 

6.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for a 
skin disorder, to include as due to an 
undiagnosed illness related to service in 
the Persian Gulf War, should be 
readjudicated on a direct basis and under 
consideration of the provisions of 38 
C.F.R. § 3.317.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

7.  A statement of the case (SOC), 
containing all applicable laws and 
regulations, on the issue of entitlement 
to PTSD must be issued.  Manlincon, 12 
Vet. App. 238.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  Only if the veteran's 
appeal as to this issue is perfected 
within the applicable time period, then 
such should return to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



